Exhibit 99.1 bluebird bio Announces First Patient Treated with LentiGlobinTM Drug Product Under Amended Study Protocol in HGB-206 Phase 1 Study of Patients with Severe Sickle Cell Disease -LentiGlobinTM drug product had a vector copy number (DP VCN) of 3.3 copies/diploid genome, with 83% of cells lentiviral vector sequence positive (LVV+) – Cambridge, Mass., February 3, 2017 – bluebird bio, Inc. (Nasdaq: BLUE), a clinical-stage company committed to developing potentially transformative gene therapies for severe genetic diseases and T cell-based immunotherapies for cancer, announced treatment of the first patient under the amended study protocol in HGB-206, the company’s Phase 1 study of its LentiGlobin Drug Product in patients with severe sickle cell disease (SCD). This study now incorporates several changes to the study protocol with the goal of increasing production of therapeutic anti-sickling hemoglobin (HbAT87Q). “Our early clinical experience with LentiGlobin drug product in sickle cell disease has given us a deeper understanding of the biology of this complex disease,” said David Davidson, M.D., chief medical officer. “This research has informed numerous changes we have implemented in the HGB-206 study protocol that, in addition to the introduction of the transduction enhancers into our manufacturing process, we hope will improve in vivo VCN and HbAT87Q expression. The impressive drug product VCN achieved in the first patient under this amended protocol highlights the success of the changes to our drug product manufacturing process, and we are hopeful that these modifications will improve patient outcomes.” Changes to the study protocol for HGB-206 include increasing the percentage of transduced cells through manufacturing improvements, improving myeloablation (and subsequent engraftment) by increasing the target busulfan area under the curve, introducing a minimum period of regular blood transfusions prior to stem cell collection, improved cell processing and exploring an alternate hematopoietic stem cell (HSC) procurement method. To accommodate these changes to the protocol, the study enrollment has been expanded for a total enrollment of up to 29 patients. About the HGB-206 Study
